Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 4, 6, 9, 11, 13, 16, 18, and 20 are cancelled. 
Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, and 19 are amended. 

Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, and 19 are pending. 

Response to Amendment
The objection to the Drawings is withdrawn in light of the amendments. 

The objection to the Abstract of the disclosure is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 04/05/2021, with respect to the rejection of amended claims 1 – 4, 8 – 11, and 15 – 18, under 35 U.S.C. 102(a)(1), and amended claims 5, 12, and 19, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1 – 4, 8 – 11, and 15 – 18, under 35 U.S.C. 102(a)(1), and amended claims 5, 12, and 19, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a method of managing storage, a computerized deice, and a computer program product.

The claimed invention, regarding claim 1 as representative, recites features such as: generating an updated redundant region based on a computation involving the initial redundant region and the first segment but not involving the set of other segments, wherein generating the updated redundant region includes (i) computing a delta-first segment that indicates differences between the first segment prior to being updated and the first segment after being updated

The prior art of record (Weaver, U.S. Patent 5,935,268, Cohen et al. U.S. Publication 2013/0073895, and Baker et al. U.S. Publication 2019/0354616, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, and 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Daniel F. McMahon/Primary Examiner, Art Unit 2111